Order entered October 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01064-CV

               IN RE JAMES D. DONDERO AND NEXBANK SSB, Relators

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-04666

                                            ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relators’ September 3, 2019 petition

for writ of mandamus. We LIFT our September 10, 2019 order staying the trial court’s August

12, 2019 “Order Granting Motion to Compel Deposition of James D. Dondero.”




                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE


Whitehill, J., dissenting without opinion